Title: November [1786]
From: Washington, George
To: 




Wednesday 1st. Mercury at 38 in the Morning—41 at Noon and 41 at Night.
Cloudy all the forenoon, with a light sprinkle of rain—Wind at No. West, & afternoon clear.
Rid to all the Plantations, & to the Ditchers. Found, in the Neck that the People had begun to take up the Irish Potatoes, and during the rain had been cleaning rye & thrashing out the Pease and yesterday, & part of this day, were setting out (the summer) Turnips for Seed—at Muddy hole Sowing rye and at Dogue run that 3 pecks of the black spelt had been sowed yesterday in the drilled Corn next the Swamp, where the turnips and cabbages had been planted at the North end. On Saturday last one plow had begun a winter fallow for Oats; adjoining the rye at the Ferry; & the other people were clearing the Bryers & Shrubs out of the way of it. The Ditchers had nearly compleated the middle ditch on

Saturday, but the rain on Monday obliged them to shift to the upper ditch.
On my return found Mrs. Stuart.
 


Thursday 2d. Mercury at 35 in the Morning—49 at Noon and 47 at Night.
A very large white frost—the ground froze and Ice. Morning calm, wind afterwards variable and evening cool.
Rid to the Ferry, Dogue run & Muddy hole Plantations. From the latter the Potatoes and Pease were brought home; of the former there were  Bushels; and of the latter  Bushels  whereof were of the large kind (had from the Revd. Mr. Stuart). The Potatoes at Dogue run, from the rows planted in the drilled corn, measured 38½ Bushels. At this place the Plows were at work for Rye crossing the Corn rows; on which plowing I mean to sow the grain and then harrow & cross harrow the ground as had been done before with both Wheat & rye. At the ferry getting out Rye. Directed one or two plows more to assist in breaking up the ground at this place if the plowers could do it well. Left this to the Overseer to determine.
Levelled round to the Road at a Stake by the bridge near Manleys, & begun to do the same on the other side of Muddy hole swamp from the plank bridge.
Mr. Lund Washington and his wife dined here and returned in the evening.
 


Friday 3d. Mercury at 49 in the Morning—56 at Noon and 56 at Night.
Cloudy with small showers at intervals, till after noon, when the weather cleared & became warm and pleasant. Wind Southerly all day.
At home writing Letters.
 


Saturday 4th. Mercury at 43 in the Morning—54 at Noon and 54 at Night.
Morning mild, clear, and pleasant with the wind Southerly in the afternoon.
Rid to all the Plantations. In the Neck, finished gathering and Measuring the Irish Potatoes, wch. turned out as follow—viz.—In the Cut next the Barn 100 Bushels—There being 10 rows, every alternate one had a sprinkling of dung; 4 of which produced 52 bushels—the other being of another kind of Potatoe, produced not more than 1 Bushel, the 5 undunged rows yielded 48 Bushels.

The Middle cut turned out 50 Bushels & the Easternmost cut 25 Bushels only. As the number & length of the Rows were the same in these as the first the differe. in the quantity is to be ascribed to the difference of Land and to that part of the first cut in wch. the Potatoes grew having been dunged formerly over and above the sprinkling it got at Seed time. It is to be noted however that the last mentioned cuts were more missing than the first; and the whole more or less so. At Muddy hole compleated sowing the rye and at Dogue run only began this day to sow—the ground being too wet before. At the Ferry 2 plows employed in fallowing.
On my return home found Colo. Pinkney his Lady & 4 Childn., Mrs. Middleton her Child nurse &ca. here—also Mr. Robt. and Mr. Lawe. Washington and Mr. Thompson. The 3 last went away after dinner—the others stayed all Night.


   
   Charles Cotesworth Pinckney (1746–1825), the son of Charles and Elizabeth Lucas Pinckney of South Carolina, had a distinguished career in the public service of his state and country as a soldier, statesman, and diplomat. Pinckney’s first wife, Sarah Middleton Pinckney, was the daughter of Henry Middleton (1717–1784). Sarah died in 1784, and on 23 June 1786 Pinckney married Mary Stead, the daughter of Benjamin Stead. The children GW mentioned here were Pinckney’s by his first wife. Mrs. Middleton probably referred to Mary Izard Middleton, the daughter of Walter Izard of Cedar Grove, S.C., and the wife of Arthur Middleton (1742–1787), who was the brother of Sarah Pinckney. At this time Pinckney and his entourage were returning from a trip north.



 


Sunday 5th. Mercury at 44 in the Morning—54 at Noon and 54 at Night.
The forenoon variable—sometimes threatning and then promising—but clear, fine and agreeable in the afternoon. Wind southerly all day.
Colo. Pickney &ca. set out after breakfast.
At home all day writing.
 


Monday 6th. Mercury at 43 in the Morning—58 at Noon and 57 at Night.
But very little wind and that southerly. Clear & remarkably pleasant all day.
After breakfast Mrs. Stuart & all her Children except Washington Custis went away.
I rid to the Plantations at the Ferry, Dogue run & Muddy hole—Making a farm pen at the latter.
On my return home found Colo. Lewis Morris and his Brother Major Jacob Morris here, who dined and returned to Alexandria

afterwards where Mrs. Lewis Morris & her Mother Mrs. Elliot were on their way to Charleston.


   
   Lewis and Jacob Morris (1755–1844) were sons of Lewis Morris (1726–1798) and Mary Walton Morris of Morrisania, Westchester County, N.Y., and nephews of Gouverneur Morris. Both brothers served during the Revolution in the New York militia before becoming aides-de-camp. Jacob was aide to Charles Lee 1776–78 and Nathanael Greene 1781–82, and Lewis was aide to John Sullivan 1776–79 and to Greene from 1779 to the end of the war. In 1783 Lewis married Ann Elliott, the daughter of William and Sabina Elliott (d. 1793) of Accabee on the Ashley River near Charleston, S.C.



 


Tuesday 7th. Mercury at 53 in the Morning—60 at Noon and 59 at Night.
Clear mild & very pleast. all day—Calm in the forenoon & a light Southerly breeze after Noon.
Rid to all the Plantations to day. In the Neck the people had just finished gathering and measuring the Pease which in all amounted to only 80 Bushels. They were, in places, very much missing to which this short quantity is principally to be ascribed. Some had not ripened and were destroyed by the frost & left on the Vines. Ordered the three plows belonging to Muddy hole to go to Dogue run to assist in getting in the rye while the weather continued good.
My old Farmer thinking the Nights had got too long tho’ the weather as yet has been mild to keep the Cattle in open pens on the naked ground, I ordered the whole not to be penned till proper shelters were made for them.
 


Wednesday 8th. Mercury at 54 in the Morning—58 at Noon and 58 at Night.
Very mild, with but little Wd. and that Southerly—Lowering more or less all day with great appearances now & then of rain but none fell. In the evening the clouds dispelled.
Rid to the Ferry & Dogue run Plantations. At the first, the wheat & rye having been all Tread & threshed out, there was in the whole of the former  Bushels; and of the latter  Bushels. The people were employed in digging the Irish Potatoes near the Fish House. At the latter 9 plows & 2 harrows employed in getting in rye—the rest of the People getting off the Corn & Stalks of the only unsowed Corn ground at this Plantation.
The Farmer having carrd. the level & staked it for conducting the Water on the South side of Muddy hole swamp below the fork by Manleys old House and Cornelius McDermot Roe having done the same on the No. Side from the plank bridge on Muddy

hole (where the farmer also began) I tried with a water level across in several places within Manleys field and found that the farmer was higher on his side than the other by between 13 and 16 Inches. But this will make no essential difference in a ditch for the water 18 Inches deep.
 


Thursday 9th. Mercury at 48 in the Morning—54 at Noon and 52 at Night.
Morning heavy, about Noon it began to rain, & continued to do so all the Afternoon moderately.
Rid to the River, Muddy hole, and Dogue run Plantations. At the first the People were employed in removing the Potatoes from thence to the Mansion House—at the 2d. in gathering Corn except the 3 plow people who were at Work at Morris’s—at the 3d. they were employed as yesterday.
 


Friday 10th. Mercury at 53 in the Morning— at Noon and  at Night.
Morning a little lowering—more favourable at Noon but raining afterwards. But little wind in the forepart of the day and that Southerly. Towards evening it got to the Eastward and in the Night Westerly & cleared.
With Mrs. Washington and all the family, I went to Alexanda. and dined with Doctr. Craik. Returned in the Evening.


   
   dined with doctr. craik: James Craik seems to have moved with his family from Maryland to Alexandria, probably during the summer or early fall of 1786.



 


Saturday 11th. Mercury at 41 in the Morning—45 at Noon and 42 at Night.
Morning clear and cool, with the wind pretty fresh from the No. Wt. By noon it became calm & very pleasant.
Rid to the Mill, and to Dogue run & Muddy hole plantations. At the first named Plantation finished plowing for Rye in the Morning, but there remained of it 8 or 10 acres to sow & harrow in. By Night the ground from which the Corn & Stalks had been taken off would be plowed (4 or 5 acres of it) for to lay down in Spelts provided for me by Colo. Deakins.
Having received a letter from Baltimore, announcing the arrival of three Asses (a male and two females) from the Marquis de la Fayette for me together with some Pheasants and Patridges from France, I sent my Overseer Jno. Fairfax and a servant to bring the former.

Received from the Ferry Plantation 48½ bushels of a fine red (Irish) Potatoe, which were planted in the rows of drill corn by the fish house. This with  bushels of the white kind, which were planted in the missing places—of which after all replanting, there were many—is what came of that piece of drilled ground.
The common Corn in the alternate rows of Drilled, at Muddy hole, turned out 28 Barrels wch. is 7 Barrels more than the other rows did of the early Corn. In the Neck the disproportion between these is much greater.
 


Sunday 12th. Mercury at 41 in the Morning—48 at Noon and 48 at Night.
Morning clear, wind fresh from the Southward—lowering after wards till Noon when it began to rain & continued to do so moderately all the afternoon.
 


Monday 13th. Mercury at 39 in the morning—47 at Noon and 46 at Night.
Morning clear and cool, the Wind being fresh at No. West. Towards the afternoon the wind veered round (backed) to the Southward and in the evening lulled.
Rid to all the Plantations—getting up Hogs for feeding at all. Finished sowing and harrowing in Rye at Dogue run & began to gather Corn in the Neck and at the Ferry for lofting.
Agreed to let the Widow Alton have the House used for a School by my Mill if the School should be discontinued and
Told James Bloxham, my Farmer, who was about to write to England for his Wife & family, and who proposed the measure that he might write to one Caleb Hall a Neighbour of his in Gloucestershire (who had expressed a desire to come to this Country, and who he said was a compleat Wheel Wright, Waggon builder, and Plow & Hurdle maker) that I wd. give him 25 Guineas a year for his Services (if he paid his own passage to this Country) the first year, and if I found he answered my purposes, & we liked each other, that I might give him 30 guineas the next yr. and held out encouragemt. if he chose to work for himself, that I would provide him with some place to live at—Whilst with me that he should be found in Provisions, Washing & lodging.


   
   widow alton: Mrs. Elizabeth Alton was the widow of GW’s old servant John Alton, who had died the previous year (see entry for 4 Dec. 1785).



   
   James Bloxham noted, in a letter of 12 Nov. 1786 to his former employer William Peacey, that he had sent for his wife and two daughters to join him at Mount Vernon, while his two sons were to remain in England to obtain an

education. Bloxham’s former neighbor, Caleb Hall, eventually decided against emigrating (Peacey to GW, 2 Feb. 1787, DLC:GW; GW to Peacey, 16 Nov. 1786, PHi, and 7 Jan. 1788, ViMtvL).



 


Tuesday 14th. Mercury at 41 in the Morning—50 at Noon and 50 at Night.
Lowering in the Morning with appearances of rain. About Noon the Clouds broke; and the afternoon became clear mild & exceedingly pleasant.
Rid to Muddy hole, Dogue run, & Ferry Plantations. At the latter compleated all my fall Sowing of winter grain, by putting into the Corn ground wch. had been prepared for the purpose, 6½ bushels of the Common Spelts. This ground after the Corn, & stalks were taken off, was plowed—the grain then Sowed, & harrowed & cross harrowed. The Soil is strong, but being very grassy, the Spelts with all this working were not put in very well—some places not being broke, & by means of the grass choaking the harrow, drawn, it is to be feared, in heaps—abt. 5 Acres of it.
Beat about one Bushel of the Wild Crab into pummice, and sowed it in the hop Inclosure—lower end, in 19 rows, one foot apart.
 


Wednesday 15th. Mercury at 46 in the Morning—58 at Noon and 54 at Night.
Wind Southerly but not very fresh in the forepart of the day. About Noon it came out very powerfully at No. West and towds. Night turned cold.
Rid to Muddy hole and Dogue run Plantations. The hands at these places & the ferry at work on the public Roads.
Attempted to level to day, but the wind was too high to admit it.
 


Thursday 16. Mercury at 36 in the Morning—48 at Noon and 47 at Night.
Morning windy clear, and cold; before Noon it moderated and became mild & pleasant and before Night it got to the Southwd. and lowered a little.
Mr. & Mrs. Fendall came from Maryland here to Breakfast—as did Mr. Willm. Craik—after which they all went away.
Rid into the Neck, and to Muddy hole plantations. At the first having measured the remainder of the Middle cut of drilled Corn it was found to turn out 85 Barls.—the further, or Eastermost cut of drilled Corn in the same field turned out miserably bad—there

being only 6 barrl. of the early Corn & 18 of the other or common corn. Here the difference against the early or Eastern is found greater than at Muddy hole and decidely in both in favor of the common Corn of the Country.
On my return home, found Mons. Campoint sent by the Marqs. de la Fayette with the Jack and two She Asses which he had procured for me in the Island of Malta and which had arrived at Baltimore with the Chinese Pheasants &ca. had with my Overseer &ca. got there before me. These Asses are in good order and appear to be very fine. The Jack is two years old and the She Asses one three & the other two. The Pheasants and Patridges will come round by Water.

	
   
   on my return home: During his visit to Mount Vernon in 1784, Lafayette had apparently offered to obtain breeding stock from Malta. Because GW was unsure that his Spanish jacks were coming, he asked Lafayette to obtain “a male & female, or one of former & two of the latter” from the governor of Malta or some other person (GW to Lafayette,  15 Feb., 1 Sept. 1785, DLC:GW). When they arrived, accompanied by caretaker Jacques Campion, GW was delighted. He wrote to Lafayette on 19 Nov. 1786: “On thursday last I received in very good order . . . the most valuable things you could have sent me” (DLC:GW). He named the jack Knight of Malta. GW expected to pay for the animals, but Lafayette clearly intended them as a gift (GW to Lafayette, 25 Mar., 15 Aug. 1787, DLC:GW).



 


Friday 17th. Mercury at 38 in the Morning—44 at Noon and 45 at Night.
Cloudy with drops of rain now and then in the forenoon—more promising afterwards with the wind fresh from the Southward all day.
At home writing all day. Finished the ditch along the side of my Mill Meadow intended to conduct the water in common heights of the run.
 


Saturday 18th. Mercury at 43 in the Morning—43 at Noon and 40 at Night.
Wind Easterly all day and very cloudy and like for snow—sometimes drops of it for the first this year.
Rid to the Ferry, Dogue run & Muddy hole Plantations—gathering & husking Corn at all. Also rid to the Ditche[r]s who had begun to scour a ditch in the Mill Meadow. One of them, James Lawson went up to Town to day. Yesterday they entered upon standing wages.
Monsr. Campion accompanied by Mr. Lear went to Alexandria & returned in the Evening.
 



Sunday 19th. Mercury at 34 in the Morning—38 at Noon and 32 at Night.
Ground lightly covered with Snow this Morning. Continued cloudy all day and Snowing a little, at times, but the ground was never more than an inch thick. At home all day.
 


Monday 20th. Mercury at 36 in the Morning—40 at Noon and 34 at Night.
A thick fog & Mist all day with little or no wind. After dark the Clouds dispelled and Stars appeared.
At home all day.
 


Tuesday 21st. Mercury at 36 in the Morning—40 at Night [Noon] and 38 at Night.
Flying clouds with the Wind pretty fresh from the No. Wt. in the Morning and cold. Pleasanter afterwards and clear Wind moderating about Noon and by night was calm.
Rid to the Ferry, Dogue run, and Muddy hole Plantn.—gathering and husking Corn at all of them.
Sent George Washington to Town on business.
Colo. Darke dined here.


   
   William Darke (1736–1801), of Berkeley County, during the Revolution attained the rank of lieutenant colonel in the 4th Virginia Regiment, and in the early 1790s he was made a brigadier general as a reward for his frontier service under Maj. Gen. Arthur St. Clair. Often during the 1790s Darke represented Berkeley County in the General Assembly.



 


Wednesday 22. Mercury at 34 in the Morning—32 at Noon and 30 at Night.
Two inches or more snow fell in the Night—more [or] less fell all day—but little Wind and that Southerly.
At home all day.
 


Thursday 23d. Mercury at 32 in the Morning—36 at Noon and 36 at Night.
Very cold in the forenoon and not very agreeable at any time of the day—Wind at No. West.
Rid to the Plantations at Muddy hole & Dogue run. At the first raking up dung—at the other gathering and husking of Corn.
Set James Lawson and his comrade, Patrick Sheriden, to running a level ditch 2 feet wide at top, 1 at Bottom, and a spit deep, from the bridge over Muddy hole by the corner of the fence till it should come to the road by the other bridge and branch.

On my return home found Colo. (or Judge) Harrison of Maryland here as also Mr. William Craik.


   
   spit: the depth of the blade of a spade.



 


Friday 24th. Mercury at 31 in the Morning—41 at Noon and 36 at Night.
Very clear, and pretty cold in the Morning Wind being at No. West but not hard. About Noon it moderated, and at Night was calm.
After breakfast Judge Harrison and Mr. Craik returned to Maryland. I rid to the Ditchers and thence to the Ferry Plantation—Grubbing at the latter and getting up wild hogs.
Major Washington went into the Neck, and to Muddy hole. At the first he measured 86½ Barrels of Corn—gathered from the drilled cut of Corn nearest the Barn and at Muddy hole he Measured 67 Barrls. which was gathered out of the Middle Cut besides 14 Barls. of Short Corn givn. Hogs.
 


Saturday 25th. Mercury at 36 in the Morning—42 at Noon and 40 at Night.
Mild and but little wind, which was Southerly—lowering all day. In the Night the Wind came out from the No. Wt. and it froze hard.
Rid to Alexandria to place the Papers respecting the Administration of Colo. Thos. Colvills Estate in the hands of Mr. Keith to adjust & settle them & to do some other Business.
Bought the time of a Dutch family consisting of a Man by profession a Ditcher, Mower, &ca., a Woman his wife a Spinner, washer, Milker and their child—names.
Daniel OverdunkMargarett OverdunkAnna Overdunk
Dined at Colo. Hooes and returned home in the evening.

	
   
   GW had secured the services of the Overdoncks, a German family—probably redemptioners—through the agency of Philip Marsteller, an Alexandria merchant. Today GW sent a barge to Alexandria to transport them to Mount Vernon and requested Marsteller “to impress upon them in strong terms the propriety of diligent attention to their duty” (GW to Marsteller, 27 Nov. 1786, and Marsteller to GW, 27 Nov. 1786, DLC:GW; LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 245).



 


Sunday 26th. Mercury at 32 in the Morning—43 at Noon and 40 at Night. Wind at No. West in the fore noon, but not hard;

about Noon it died away, and in the evening was quite calm. Ground pretty hard frozen in the Morning.
   
   The following Gentlemen dined here.
Colonels Hooe & Henley—Dr. Craik, Mr. Porter, Mr. Swift, Mr. Jackson, Mr. Jenkes, Mr. Thompson, Mr. Lowry, Mr. Abenethy, Mr.  Mr. Peran, Captns. Sullivan and  Lund Washington all of whom went away in the Evening.

   
   
   Mr. Jackson may be John Jackson who was licensed as a merchant to retail goods in Fairfax County in 1787 (Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 2:7). mr. Jenkes: either John, Joseph, or Crawford Jenckes, partners in the firm of Jenckes, Winsor & Co. In 1787 their store was located at the foot of King Street in Alexandria (Va. Journal, 19 April 1787; Alexandria City Hustings Courts, Book D, 227–43, Vi Microfilm).



   
   Mr. Thompson is probably Jonah Thompson, an Alexandria merchant. In 1784 he had a store on Fairfax Street, where he sold imported goods (Va. Journal, 11 Nov. 1784; MOORE [1]Gay Montague Moore. Seaport in Virginia: George Washington’s Alexandria. 1949. Reprint. Charlottesville, Va., 1972., 74).


   
   
   James Abernathy, a close friend of Thomas Porter, was probably a young merchant in Alexandria (Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 2:16; Porter to Benjamin Lincoln, Jr., 11 July 1787, MHi: Benjamin Lincoln Papers).



   
   Capt. Giles Sullivan of the ship Union had brought with him from Ireland a letter and gift for GW from Richard Harrison, of the Alexandria firm of Hooe & Harrison (Harrison to GW, 10 July 1786, DLC:GW).



 


Monday 27th. Mercury at 38 in the Morning—48 at Noon and 44 at Night.
Wind Southerly, and moderately all day. Sometimes there were great appearances of rain at other times it looked promising. Evening clear but a circle and bur both rd. the Moon.

Rid to the Ferry, Dogue run and Muddy hole Plantations—also to the Mill and to the Ditchers—about the Corn at all the places—Measd. 68 Barls. at Dogue run.
The Revd. Mr. Keith, and the Revd. Mr. Morse dined here & returned to Alexandria in the Evening.
Received my Chinese Pheasents &ca. from Baltimore by the Packet—viz.—


A Cock
}
of the Gold Pheast.


    & Hen


A Cock &
}
of the Silver Pheat.


   Hen


A Cock &
}
of the French Pheat.


   2 Hens


and one French Patridge. The other French Patridge died in coming round from Baltimore.
The German Man, his wife and Child came home last Night by water from Alexanda.


   
   Jedidiah Morse (1761–1826) was born in Woodstock, Conn., the son of Jedidiah and Sarah Child Morse. While studying theology at Yale in the early 1780s, Morse expanded an early interest in geography and in 1784 published the first school textbook on the subject, Geography Made Easy, a forerunner of his more ambitious later works. The day after his ordination in the Congregational Church on 9 Nov. 1786, Morse left his position as tutor at Yale and at this time was on his way to become pastor of a church in Midway, Ga. Morse and a fellow classmate, Abiel Holmes, exchanged posts temporarily so that Holmes could visit New England and Morse could learn more about the geography of the South. By Aug. 1787 Morse had returned to Yale to embark on a career in the ministry (MORSEAbraham P. Nasatir and Gary Elwyn Monell. French Consuls in the United States: A Calendar of their Correspondence in the Archives Nationales. Washington, D.C., 1967. [1], 26–28).



   
   my chinese pheasents: The birds, from the royal aviary of France, were a gift from Lafayette. Charles Willson Peale wrote from Philadelphia that if any of the birds should die he would like to obtain the bodies for display. GW replied on 9 Jan. 1787: “I cannot say that I shall be happy to have it in my power to comply with your request by sending you the bodies of my Pheasants; but I am afraid it will not be long before they will compose a part of your Museum” (sold by American Art Association, 17 Mar. 1931, Item 260). In February GW sent Peale the body of a golden pheasant packed in wool, and said he would like to free the others but feared they would be taken by hawks. In acknowledging receipt of the Chinese pheasant on 27 Feb. 1787, Peale admitted that until receiving the specimen he thought the birds he had seen in Chinese paintings were only “works of fancy” (DLC:GW).



 


Tuesday 28th. Mercury at 36 in the Morning—29 at Noon and 27 at N.
Wind fresh all day from the No. West, and North, with clouds and appearances of Snow. Towards evening it cleared, and was very cold all day.

A Hound bitch which like most of my other hounds appearing to be going Mad and had been shut up getting out, my Servant Will in attempting to get her in again was snapped at by her at the arm. The Teeth penetrated through his Coat and Shirt and contused the Flesh but he says did not penetrate the skin nor draw any blood. This happened on Monday forenoon. The part affected appeared to swell a little to day.
Rid to the Plantations at Dogue run, Muddy hole, and in the Neck. Set my Dutchman to ditching within the fence at the Ferry where the water level of the branch was traced out.
 


Wednesday 29th. Mercury at 17 in the Morning—23 at Noon and 22 at Night.
Wind Northerly and rather fresh in the forenoon and about So. Et. afterwards—very raw and cold all day with appears. of Snow. Towards Night a mixture of it and hail fell but not enough to cover the ground.
Rid to the Plantations at the Ferry, Dogue run, and Muddy hole and to the Ditchers.
At the first G. Washington measured 72 Barrls. of Corn from the cut on the flat (exclusive of the drilled corn) which with 9 used for the Hogs and 6 for the Negroes makes 87 out of that Cut.
At the same time John Fairfax my Overseer 76 Barrls. in the Neck from the Cut next the Barn.
Gathering, husking, and securing Corn at all the Plantations.
Mr. Campion (who brought the Asses and Pheasants here from the Marqs. de la fayette) for Alexa. to proceed in the Stage for Baltimore. Gave him 30 Louis dores for his trouble.

   
   
   louis dores: A louis d’or was a French gold coin first struck in 1640 and issued until the French Revolution. In 1717 its legal value in England was fixed at 17s. In his ledger, GW entered the amount given Campion as “30 Guineas & 28s.,” or “£42” (LEDGER BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., 238).



 


Thursday 30th. Mercury at 26 in the Morning— at Noon and  at Night.
Morning cloudy but Mild—Wind westerly all day. About 9 or 10 Oclock the clouds dispersed and the day turned out very fine and pleasant. Thawing considerably—the frost having stopped the Plow at the Ferry Plantation.
Surveying my New purchases of Manley’s and French Land, in order to lay the whole of into proper inclosures.
Geo. Washington went up to Abingdon in my Chariot to bring his wife and Nelly Custis home who went thither on Monday last.

Jno. Fairfax measured 42 Barrls. of corn at Muddy hole gathered out of the Eastermost (& furthest) cut in the field.
Mr. Lear left this for the Western Parts of Pensylva. in the Neighbourhood of Pittsburgh on my business.

   
   
   Tobias Lear’s journey to Pennsylvania was precipitated by news from GW’s Pennsylvania lawyer, Thomas Smith, that GW had won his suit of ejectment in the Pennsylvania court against the settlers trespassing on the Millers Run tract in Washington County (see entries for 14, 20, and 22 Sept. 1784). Smith urged GW to appoint an agent in the area to take possession of the lands as soon as the settlers left (Smith to GW, 7 Nov. 1786, DLC:GW). Lear’s primary objective on the trip was undoubtedly to persuade Presley Nevill, John Canon, or George McCarmick to act as an agent. GW also needed local information as to the highest prices he could expect to get for these lands and the smaller Washington’s Bottom tract in Fayette County. GW gave Lear additional commissions: at Bath he was to inquire into the condition of a small tract of land owned by GW in the area; at Col. John Stephenson’s on the road from Fort Cumberland to Pittsburgh, he was to try to collect money owed GW; at Pittsburgh he was to request Gen. Richard Butler’s help in acquiring an Indian vocabulary requested by Catherine the Great; he was to ascertain the condition of GW’s small tenement on Braddock’s Road; and at Winchester he was to attempt to collect money owed GW by the estate of Maj. Gen. Charles Lee (instructions for Lear, 30 Nov. 1786, CSmH). Lear carried with him letters, dated 27 Nov., from GW to Nevill, Butler, and McCarmick; to Thomas Freeman, Canon, and Stephenson dated 28 Nov.; and a blank power of attorney to be given to the person who accepted the job of agent for the Millers Run land (DLC:GW).



